UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD ANTHONY WOODSON,

                                Plaintiff,
                                                              20-CV-9115 (LLS)
                    -against-
                                                             CIVIL JUDGMENT
 SUPERINTENDENT OF GREEN HAVEN,

                                Defendant.

       Pursuant to the order issued May 4, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 4, 2021
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
